Citation Nr: 1147088	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for a lower back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for neuropathy of the right lower extremity, evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1982 and from May 1997 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to an increased rating for a lower back disability, and for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a communication dated February 25, 2011, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw his appeal on the issue of entitlement to an increased rating for peripheral neuropathy of the right leg.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In February 25, 2011, correspondence, the Veteran, through his authorized representative, requested a withdrawal of his appeal on the issue of entitlement to an increased rating for peripheral neuropathy of the right leg.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating for neuropathy of the right lower extremity is dismissed.



REMAND

The Veteran indicated in his May 2011 hearing testimony that he no longer worked for the Department of Corrections due to his service-connected back disability and right lower extremity peripheral neuropathy.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating for a lower back disability must include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded relevant medical examination(s).

Concerning the Veteran's claim for an increased rating for a back disability, the Board finds that such claim is inextricably intertwined with the new claim for TDIU and thus further adjudication must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20   (1998) (citing Harris v. Derwinski, 1 Vet. App. 180   (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  Schedule a VA examination for the Veteran to determine if he is unemployable due to his service-connected disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail and range of motion findings should be provided.  The examiner should indicate whether there is any additional loss of function with repetition due to factors such as pain, weakness, fatigability, or incoordination.  If so, such loss should be expressed in degrees.  Additionally, the Veteran should be asked to describe any periods of flare-up and the examiner should attempt to estimate additional loss of function during such flare-ups.

The examiner is then asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.  

A rationale for all opinions should be provided.

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


